ON PETITION FOR REHEARING
Appellant in its petition for rehearing has pointed out that the authority cited by this court in the original opinion ofCurran v. A.H. Stange Co., (1898), 98 Wis. 598, 74 N.W. 377, involved the interpretation of the word "ought" as used in an interrogatory rather than in an instruction as stated in the original opinion, which is correct.
However, the reasoning used by the Wisconsin court in setting forth that the word "ought" is considered as the 17.  equivalent to "would" in the textbooks and decisions is equably applicable to the use of such word in an instruction.
The appellant's petition for rehearing is denied.
NOTE. — Reported in 85 N.E.2d 368.